Citation Nr: 1805102	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for human T-Lymphotropic virus (HTLV), to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel






INTRODUCTION

The Veteran had a period of active duty service from February 1964 to October 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied service connection for HTVL.  This claim was before the Board in April 2012 and was remanded to the Regional Office (RO) for additional development.  On October 2013this claim came before the Board again and service connection was denied for HTLV.  The Veteran then appealed the denial of entitlement to service connection for HTLV to the United States Court of Appeals for Veterans Claims (CAVC).  On a June 2014 CAVC decision, the court vacated the Board's decision and granted a Joint Motion for Partial Remand of the parties (VA Secretary and the Veteran).  The case was remanded back to the Board for re-adjudication consistent with the orders of the motion pursuant to 38 U.S.C.A. § 72529(a) (West 2014).  On an August 2014 Board decision, the appeal was remanded to the RO for further development; specifically a VA examination and copy of the Supplemental Statement of the Case was to be issued to the Veteran, subsequently, the claim has been returned to the Board 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

HTLV has been clinically established; however the Veteran's current diagnosis of HTLV has not shown to be related to service, was not shown within one year following separation from service, and unrelated to herbicide exposure. 

CONCLUSION OF LAW

The criteria for establishing service connection for an human T-Lymphotropic virus, to include as secondary to exposure to herbicides have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.303, 3.309, 7703 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

The Veteran has been provided information concerning his duties and VA duties in terms of developing the claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent records concerning private treatment have been obtained.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in July 2016 which includes an opinion as to the etiology of his current     HTLV virus and its relationship to his period of service.  The Board concludes that the examination is adequate and did adequately consider lay statements.  This is especially true when the examination is considered in the context of the entire record.

As noted above, the Board remanded this matter in August 2014.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in February 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's chronic lower back disorder, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR HUMAN T-LYMPHOTROPIC VIRUS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for most forms of lymphatic conditions may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for lymphatic conditions (not to include HTLV) may be presumed to have been incurred in service where the Veteran was exposed to Herbicide exposure.  Id.  This Veteran was stationed in Vietnam and thus is presumed to have been exposed to herbicides.

The first element of Shedden is established for this claim because the record demonstrates that the Veteran has a current HTLV.  On a VA examination, the examiner diagnosed the Veteran's with a HTLV.  The dispositive question is whether the Veteran's HTLV is service connected. 

The Veteran' Service Treatment Records (STR's) for induction February 1964 to separation in October 1966 are silent on complaints, symptomatology, or a diagnosis of HTLV.  

There is no documentation of the Veteran's HTLV diagnosis prior to August 1992. The Veteran was diagnosed with HTLV, approximately twenty-six years following the Veteran's discharge from military service. 

On the Veteran's most recent VA examination, the examiner diagnosed the Veteran with HTLV, but also asserted that the medical literature indicates that HTLV-1 was not discovered until 1977 in Japan while investigating a case of Adult T-cell Lymphoma (ATL). HTLV is part of a family of retrovirus that has been implicated in several kinds of diseases including very aggressive Adult T-cell Lymphoma (ACL), HTLV-1 associated myelopathy, uveitis, Strongyloides stercoralis hyperinfection and some other diseases.  The current peer-reviewed evidence-based medical literature indicates that only approximately one-five percent of infected persons are thought to develop cancer as a result of infection with HTLV over their lifetime.  Furthermore, the examiner noted that although the VA recognizes the following conditions or disorders as having a presumed service connection to herbicides such as Agent Orange: Amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However; the examiner also noted that HTLV is not located on the list of herbicide Agent Orange associated conditions. The examiner opined he did not believe it is at least as likely as not (fifty percent probability or  more) that the Veteran's HTLV was present in-service, or was caused by service, or is otherwise related to his service. 

Pursuant to the statutes, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on February 1964 and ending on October 1966 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service"  38 USCA § 1116( f), 38 C F R. § 3 307 (a) (6) (iii).  Here, the Veteran's service personnel records confirm that he served in the Republic of Vietnam from July 1965 to February 1966, therefore, he is presumed to have been exposed to herbicide agents during his active duty service.  However, HTLV is not among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange 38 C F R § 3 309 (2017).

VA regulations has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed Reg 27630 -27641 (May 20, 2003), see also Notice, 67 Fed Reg 42600 (June 24, 2002), Notice, 66 Fed Reg 2376 (Jan 11, 2001), Notice, 64 Fed Reg 59232 (November 2, 1999). 

The Board finds that, the preponderance of the evidence is against finding that the Veteran's HTLV condition is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's HTLV condition is in any way service connected.  It is not shown within 1 year of separation, and is not otherwise shown to have been related to service or in-service occurrence or event.

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for human T-Lymphotropic virus (HTLV), to include as secondary to exposure to herbicides is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


